Citation Nr: 1419712	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disorder of the left foot, claimed as a left foot condition with callous buildup.

2.  Entitlement to service connection for residuals of a circumcision.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a June 1990 dental extraction of wisdom teeth performed at the Allen Park, MI VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at a February 2014 Board hearing, held by videoconference.  A transcript of the hearing is of record. 

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran contends that he has a left foot condition, residuals of a circumcision, and pseudofolliculitis barbae that were incurred in or are attributable to his active duty service.  The Veteran additionally argues that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from the extraction of his wisdom teeth performed at the Allen Park, Michigan VAMC in June 1990, specifically asserting that he developed residual numbness in his left front gums and teeth after the procedure.

With regard to his service connection claims, the Veteran asserts that he injured his left foot during a road march in 1987 or 1988 at Ft. Dix in New Jersey and that he has experienced pain and has developed resultant callouses ever since.  He further asserts that he was circumcised in at Fort Stewart in Georgia in 1988 and that, since that time, he has experienced residual numbness in his penis.  Also, he maintains that he has pseudofolliculitis barbae, which first manifested in 1987 during service and for which he was treated at Ft. Dix in New Jersey and placed on a shaving profile.  See February 2010 Application for Compensation; February 2014 Board Hearing Testimony.

Although the Veteran's service treatment records are not available for review, and a formal finding of unavailability of these records has been made, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as the onset and duration of his symptoms and his medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, because there is competent evidence that the Veteran currently manifests symptoms that began during or are related to his active service, and in the absence of any evidence in the record contradicting his assertions, the Board finds that VA examinations are warranted to determine the nature and etiology of his claimed left foot condition, circumcision residuals, and pseudofolliculitis barbae.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include residual numbness in his left front gums and teeth, resulting from the June 1990 extraction of his wisdom teeth, a VA medical opinion was obtained in June 2011.  The examiner noted that the Veteran had elective surgery involving removal of his wisdom teeth under IV sedation.  He further stated that the possible post-operative complications, including numbness, were disclosed in a consent form, which the Veteran signed.  Unfortunately, the June 2011 VA examiner's opinion is inadequate to decide this claim.  The VA examiner provided no diagnoses, failing to address whether the Veteran actually has any additional disability or disabilities of the mouth, teeth, or gums.  See 38 C.F.R. § 3.361(b).  Moreover, the examiner merely described the evidence in the claims file, namely the June 1990 consent form, without providing any opinion regarding causation.  While the provision of informed consent is an element of the analysis of a claim under 38 U.S.C.A. § 1151, the mere fact that adequate informed consent was given is not dispositive.  Rather, causation is required.  The June 2011 VA examiner failed to address whether the Veteran's disability, if present, is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or is due to an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, remand is required to afford the Veteran a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The record also reflects that there are outstanding records which are potentially pertinent to the appeal.  In this regard, in May 2010, the RO submitted a request for the Veteran's service treatment records to the National Personnel Records Center (NPRC) via PIES (Personnel Information Exchange System).  The NPRC responded in April 2011 that there were no records for the Veteran at that facility.  In May 2011, the RO made a Formal Finding on the Unavailability of Service Treatment Records for the period of service from April 1987 to February 1990.  However, there appears to have been no attempt to obtain the Veteran's service records from the Records Management Center (RMC).  There also appears to have been no attempt to obtain the Veteran's service records from the individual Army bases identified by the Veteran in his February 2010 claim.  As alluded to above, the Veteran stated in his application for compensation that he received treatment at Ft. Dix in New Jersey during the period from 1987 to 1988 for his left foot injury and for pseudofolliculitis barbae, and that his circumcision was performed at Fort Stewart in Georgia in 1988.  Therefore, despite the formal findings, as the claim is being remanded, the RO should attempt to obtain the Veteran's service records from all appropriate entities, to include the RMC and the Army bases specifically identified by the Veteran.

Finally, the March 2012 statement of the case indicates that the Veteran's VA treatment records dated from May 4, 1990 to June 30, 2011 were electronically viewed.  However, a copy of these records is not associated with the Veteran's virtual file or claims folder.  Therefore, these records should be associated with the Veteran's file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Detroit VA treatment facility, dated from February 1990 to the present.  Associate a copy of these records with the Veteran's claims folder and/or Virtual file.

2.  Request the Veteran's service treatment records from the VA Records Management Center (RMC).  If the RMC does not have the records, determine whether further requests should be made to the National Personnel Records Center via the Personnel Information Exchange System (PIES) and using the appropriate request code(s).  If the records cannot be obtained from either facility, make appropriate efforts to obtain any service treatment records directly from the following Army bases (as identified in the February 2010 Claim, VA Form 21-526):

(a)  Ft. Dix, New Jersey, April 1987 - December 1988

(b)  Ft. Stewart, Georgia, January - December 1988

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question.

3.  If the service treatment records cannot be obtained, notify the Veteran of alternative sources of evidence he can submit to supplement the record.  He must also be asked to complete a National Archives and Records Administration (NARA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) to aid in obtaining any Surgeon General's Office (SGO) extracts or other records that might substitute for the missing service treatment records.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature of his claimed left foot disorder and the likelihood that it is related to active service.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left foot disorder found to be present.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that any current left foot disorder had its clinical onset during active service or is related to any disease, injury, or event during service.  

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  The examiner should also discuss the Veteran's February 2014 Board hearing testimony that he injured his left foot during a road march in 1987 or 1988 and, that, since that time, he has experienced pain and discomfort and has developed callouses.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

5.  Schedule the Veteran for a VA examination to determine the nature of his claimed circumcision residuals and the likelihood that they are related to active service.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that any current residuals of a circumcision (to include any numbness) had their clinical onset during active service or are related to any disease, injury, or event during service.  

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  The examiner should also discuss the Veteran's February 2014 Board hearing testimony that he was circumcised during active duty service and that, since that time, he has experienced residual numbness in his penis.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

6.  Schedule the Veteran for a VA dermatological examination to determine the nature of his claimed pseudofolliculitis barbae and the likelihood that it is related to active service.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that any current pseudofolliculitis barbae had its clinical onset during active service or is related to any disease, injury, or event during service.  

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  The examiner should also discuss the Veteran's February 2014 Board hearing testimony that his pseudofolliculitis barbae first manifested in 1987 during service, that he was placed on a shaving profile for the remainder of active duty, and that he continues to exhibit symptoms of pseudofolliculitis barbae. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

7.  Schedule the Veteran for a VA dental examination to determine whether he has any additional disability due to a June 1990 VA dental extraction of wisdom teeth, and whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or, whether such disability was the result of an event not reasonably foreseeable.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment, including surgery in June 1990, to include, but not limited to, numbness in his left front gums and teeth. 

If it is at least as likely as not that the Veteran incurred additional disability, he or she should also opine, in regard to each disability identified, as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The examiner is advised that, whether the proximate (i.e. direct) cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

*  A June 1990 Request for Administration of Anesthesia and for Performance of Operations and other Procedures, which is signed by the Veteran and which lists a number of risks associated with the procedure, including specifically "numbness - permanent or partial of lower lip or tongue";

*  The June 1990 Outpatient Anesthesia Record, which reflects that the Veteran was in stable condition at the close of the operation and that there were "no complications";

*  A July 1990 Progress Note reflecting "no complaints" on follow-up.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

8.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

